846 F.2d 71Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tracy FULLER, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 88-7024.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 29, 1988.Decided April 29, 1988.

Tracy Fuller, appellant pro se.
John S. Bainbridge, Jr., Office of Attorney General of Maryland, for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, and affirm the judgment below on the reasoning of the district court.  Fuller v. State of Maryland, C/A No. 87-891-K (D.Md. Nov. 30, 1987).


2
AFFIRMED.